AC:FB      Case 21-42215-mxm11 Doc 31 Filed 09/22/21
                                       012345ÿ738347ÿ981 0 3 ÿ0 3
                                          1 34 1ÿ5273 23ÿÿ3487
                                              3ÿ 3ÿ522721
                                                                          Entered 09/22/21 22:29:33
                                                                                                               AC:FBÿ
                                                                                                              Page 1 of 9




  ÿ *+%,-*+ÿ./0,/1ÿ2304ÿ2,5-,*,36ÿ74                                       ÿ  !" #!$%$
                                                                                  &'(
                                     4 228321ÿÿ 4523 ÿ)83 2
  ÿÿÿÿÿÿ(89ÿ:;<=9ÿ>:?9@ÿA9;B<Cÿ89C9;Dÿ=9CEFE9GÿB8:BÿB89ÿ:BB:H89@ÿIEGBÿ<FÿHC9@EB<CGÿEGÿBCJ9ÿ:>@ÿH<CC9HBÿB<ÿB89ÿ;9GBÿ<Fÿ8EGK89Cÿ
L><MI9@N9Oÿ


A:B9 PKQQKQRQS                                          EN>:BJC9   /s/ Steve Capper
                                                                    TUVWVÿYZ[[V\
                                                                    ]Z^Z_`^_ÿ]VabV\

A:B9 cdeedefeg                                          EN>:BJC9 Paul DeLuca
                                                                  hijkÿmnojpi
                                                                  qiristrsÿqnuvnw




AC:FB                                                                                                          AC:FBÿ
Case 21-42215-mxm11 Doc 31 Filed 09/22/21   Entered 09/22/21 22:29:33   Page 2 of 9

                      A Bigger Bottom Line
                      4470 W. Sunset Blvd
                      Unit 90599
                      Los Angeles, CA 90027


                      Aaron Strain
                      315 Slate Lane
                      Apt 9210
                      Mount Pleasant, SC 29464


                      AP Shale Logistics Managementco, LLC
                      Attn: Scott Prince
                      5600 Clearfork Main St.
                      Suite 420
                      Fort Worth, TX 76109

                      AT&T




                      Bison Investors LLC, c/o Levinson, Arsho
                      15303 Ventura Blvd.
                      Suite 1650
                      Sherman Oaks, CA 91403


                      Boston Properties
                      Property 1
                      PO Box 742841
                      Los Angeles, CA 90074-2841


                      Capper Investment Company, LLC,
                      c/o Norman Capper
                      1101 Fifth Avenue #350
                      San Rafael, CA 94901


                      Carle   Mackie Power & Ross LLP
                      100 B   Street
                      Suite   400
                      Santa   Rosa, CA 95401


                      Charisse Castagnoli
                      6905 Peppervine Cv.
                      Austin, TX 78750
Case 21-42215-mxm11 Doc 31 Filed 09/22/21   Entered 09/22/21 22:29:33   Page 3 of 9

                      Cheng Chin Liao
                      13526 Cielo Ranch Road
                      San Diego, CA 92130



                      Cheng Te Liao
                      940 Camino Verde Cir
                      Walnut Creek, CA 94597



                      Chi Wei Liao
                      940 Camino Verde Cir
                      Walnut Creek, CA 94597



                      CHRISTOPHER CARNES
                      1485 Ogden Peak Circle
                      Ogden, UT 84404



                      Cindy Reacer
                      2481 Silver Spur Drive
                      Santa Rosa, CA 95407



                      Cloudstaff HK Limited




                      Cogent Communications
                      PO Box 791087
                      Baltimore, MD 21279-1087



                      Corporation Service Company
                      801 Stevenson Drive
                      Springfield, IL 62703



                      Demetra Liggins
                      McGuire Woods, LLP
                      JP Morgan Chase Tower
                      600 Travis Street, Suite 7500
                      Houston, TX 77002
Case 21-42215-mxm11 Doc 31 Filed 09/22/21    Entered 09/22/21 22:29:33   Page 4 of 9

                      Dirvonas Associates
                      PO Box 665
                      Edwards, CO 81632



                      Dirvonas Interactive
                      PO Box 665
                      Edwards, CO 81632



                      Duesenberg Investment Company, LLC
                      c/o Topa Property Group, Inc.
                      1800 Avenue of the Stars
                      Suite 650
                      Los Angeles, CA 90067

                      Eileen Hall
                      PO Box 4388
                      Eagle, CO 81631



                      Embarcadero Financial Group
                      Attn: David Rockman
                      1 Embarcadero Center
                      #1540
                      San Francisco, CA 94111

                      EXPERIAN
                      Department 1971
                      Los Angeles, CA 90088



                      Fastmetrics
                      PO Box 77267
                      San Francisco, CA 94107



                      FEDERAL EXPRESS
                      PO Box 7221
                      Pasadena, CA 91109-7321



                      Focus Management Group
                      6585 N Avondale Ave
                      Chicago, IL 60631
Case 21-42215-mxm11 Doc 31 Filed 09/22/21   Entered 09/22/21 22:29:33   Page 5 of 9

                      Fox Rothschild LLP
                      2000 Market Street
                      20th Floor
                      Philadelphia, PA 19103


                      Gabriel King
                      1028 Kawana Springs Road
                      Apt 102
                      Santa Rosa, CA 95404


                      Gregory C
                      6207 Riverchase Village Drive
                      Kingwood, TX 77345



                      Hanson Bridgett LLP
                      425 Market Street, 26th Floor
                      San Francisco, CA 94105



                      INTUIT




                      Irma King
                      1028 Kawana Springs Road
                      Apt 102
                      Santa Rosa, CA 95404


                      James Burke
                      422 Fulton Street
                      Camarillo, CA 93010



                      Jan Marcus Capper
                      1350 Butterfield Road
                      San Anselmo, CA 94960



                      Jerry & Rosemary Fong
                      7700 Marker Road
                      San Diego, CA 92130
Case 21-42215-mxm11 Doc 31 Filed 09/22/21    Entered 09/22/21 22:29:33   Page 6 of 9

                      Justin Reacer
                      2481 Silver Spur Drive
                      Santa Rosa, CA 95407



                      Karina Contreras
                      1233 Kawana Terrace
                      Apt 8202
                      Santa Rosa, CA 95404


                      Kevin Narayan
                      11 Bellhaven Court
                      Daly City, CA 74015



                      Levinson, Arshonsky & Kurtz, LP
                      15303 Ventura Blvd.,
                      Suite 1650
                      Sherman Oaks, CA 91403


                      Linda Nguyen
                      505 Timber Way Drive
                      Lewisville, TX 75067



                      Maher Accountancy
                      1101 Fifth Avenue
                      Suite 200
                      San Rafael, CA 94901


                      Marcum LLP
                      6685 Beta Drive
                      Mayfield Village, OH 44143



                      Medalist Partners, L.P.
                      777 Third Avenue
                      Suite 1402
                      New York, NY 10017


                      Meritus Capital, Inc
Case 21-42215-mxm11 Doc 31 Filed 09/22/21    Entered 09/22/21 22:29:33   Page 7 of 9

                      Michael McHaney
                      2539 New Heather Way
                      Chico, CA 95973



                      Omninet CV Townsgate, LLC
                      9420 Wilshire Blvd.
                      #400
                      Beverly Hills, CA 90212


                      One Embarcadero Center Venture
                      c/o Boston Properties, Inc.
                      Attn: General Counsel Prudential Center
                      800 Boylston Street, Suite 1900
                      Boston, MA 2199

                      PAHL & McCAY
                      225 West Santa Clara St
                      Ste 1500
                      San Jose, CA 95113-1700


                      Paul DeLuca
                      4900 Gage Ave.
                      Apt 347
                      Fort Worth, TX 76109


                      Prime Financial Recruiting
                      4713 Kyle Drive
                      Balch Springs, TX 75180



                      Roberto Garcia
                      1513 Corte Lejos
                      Camarillo, CA 93010



                      Ropes & Gray LLP
                      PO Box 70280
                      Philadelphia, PA 19176-0280



                      Scott Dirvonas
                      108 Creamery Trail
                      Edwards, CO 81632
Case 21-42215-mxm11 Doc 31 Filed 09/22/21    Entered 09/22/21 22:29:33   Page 8 of 9

                      Scott Dirvonas, c/o Dirvonas Interactive
                      PO Box 665
                      Edwards, CO 81632



                      Shared Management Resources, Ltd.
                      28026 Gates Mills Blvd.
                      Pepper Pike, OH 44124



                      Steve Capper
                      1350 Butterfield Road
                      San Anselmo, CA 94960



                      Steve Sala
                      3358 East La Vie Lane
                      Cottonwood Heights, UT 84093



                      Steven Elias
                      One Embarcadero Center Ste 1510
                      San Francisco, CA 94111-3627



                      Sweet Memory
                      545 Sansome Street
                      Suite E
                      San Francisco, CA 94111


                      Tax Guard, Inc.
                      11800 Ridge Parkway
                      Suite 400
                      Broomfield, CO 80021


                      Terrence A. Greiner P.C.
                      25 South Cayuga Dr.
                      Williamsville, NY 14221



                      The Frances Capper Marital Trust FBO
                      Frances Capper, c/o Norman Capper
                      1101 Fifth Avenue #350
                      San Rafael, CA 94901
Case 21-42215-mxm11 Doc 31 Filed 09/22/21    Entered 09/22/21 22:29:33   Page 9 of 9

                      The Steve & Jyoti Elias Trust
                      One Embarcadero Center Ste 1510
                      San Francisco, CA 94111-3627



                      Thompson, Welch, Soroko & Gilbert LLP
                      3950 Civic Center Drive
                      Suite 300
                      San Rafael, CA 94903


                      Umpqua Bank
                      PO Box 1580
                      Roseburg, OR 97470



                      United Commercial Collections
                      4455 Genesee St.
                      # 116
                      Buffalo, NY 14225


                      Verizon Wireless
                      PO Box 96088
                      Bellevue, WA 98009



                      Voco Vilya, Inc.
                      6905 Peppervine Cove
                      Austin, TX 78750



                      Ward & Smith
                      82 Patton Avenue, Suite 300 (28801)
                      Asheville, NC 28802-2020



                      WOLLBORG - MICHELSON PERSONNEL - 1099
                      315 Montgomery Street
                      Suite 1029
                      San Francisco, CA 94104
